~ 'AOZ~ (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of 1



                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                JUDGMENT IN A CRIMINAL CASE
                                  v.                                           (For Offenses Committed On or After November!, 1987)


                      Xochitl Ashley Pablo-Chapero                             Case Number: 19MJ21168

                                                                               Robert Garcia
                                                                               Defendant's Attorney


  REGISTRATION NO. 83743298                                                                                          ~~AR   0 8 2019
  THE DEFENDANT:                                                                                          CLERK. U.S. DISTRICT COURT
   IZI pleaded guilty to count(s) 1 of Complaint                                                       SOUTHERlfD,S~1CT OF CALffORNIA
                                                                                                         -. _ .': 1;' :            TY
    D was found guilty to count(s)                                                                             '
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                  Nature of Offense                                                               Count Number(s)
  8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                     1

    D The defendant has been found not guilty on count( s)
                                                                         ~-------------------

    0 Count(s)                                                                  dismissed on the motion of the United States.
                     ~----------------~




                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                 D TIME SERVED
                                                                         J
                                                                         u
                                                                                      'iJrtu
                                                                              -----~----days

    IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
    IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the   defendant's possession at the time of arrest upon their deportation or removal.
    D     Court recommends defendant be deported/removed with relative,                          charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, March 7, 2019
                                                                             Date of Imposition of Sentence




   Clerk's Office Copy                                                                            19MJ21168
